Citation Nr: 9903493	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1967 
to March 1970, appealed that decision to the Board.

Initially, the Board notes that during a January 1995 VA 
psychiatric examination the veteran was diagnosed with "Axis 
I:  Schizophrenia, paranoid type, chronic versus delusional 
disorder, both persecutory and grandiose type.  Possible 
major depression with psychotic features.  Axis II:  Schizoid 
personality disorder."  The VA examiner indicated that "It 
is evident that the severe accident with possible head injury 
also led to a personality disintegration and progressive 
psychotic disorder not otherwise specified beginning in 1969, 
June, further complicated by substance abuse or polysubstance 
abuse."  The examiner went on to note that "There is no 
question that this veteran does have a significant and severe 
mental disorder which [was] aggravated or caused by traumatic 
events in the service. . . ."  

The Board notes that the issue on appeal is entitlement to 
service connection for PTSD.  In addition, the Board notes 
that a February 1996 rating decision denied service 
connection for schizophrenia and it does not appear that the 
veteran submitted a notice of disagreement as to that 
determination.  However, it is not clear that the RO took the 
January 1995 VA medical opinion into consideration when 
making its determination in February 1996.  In any event, as 
the issue of service connection for a mental disorder other 
than PTSD has neither been developed or certified for 
appellate review, it is referred to the RO for any action 
deemed appropriate.       



FINDINGS OF FACT

1.  The totality of the medical evidence does not establish a 
clear diagnosis of PTSD.

2.  There is no competent medical evidence to indicate that 
any currently diagnosed back disorder is a residual of an in-
service back injury.  


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is denied.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.304(f) (1998). 

2.  The claim of service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  In this 
regard, the Board in July 1998 requested an additional 
medical opinion, based on a review of the claims folder in 
its entirety, as to whether the evidence supported a 
diagnosis of PTSD related to service.  In September 1998, the 
requested opinion was received. 

In making the determination that this claim is well grounded, 
the Board notes that the RO denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
it was not well grounded.  However, the Board notes that the 
statement of the case issued in May 1996 provided the veteran 
with the law and regulations relating to service connection 
and the veteran and his representative have had the 
opportunity to argue the merits of the claim.  As the Board 
finds that  there is no prejudice to the veteran, see Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993), the Board will 
proceed with appellate review. 

In order to establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  With regard to PTSD, VA regulations 
recognize that symptoms attributable to PTSD often do not 
appear in service.  Accordingly, service connection for PTSD 
requires:  (1) current medical evidence establishing a clear 
diagnosis of the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in service stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
incidents that occurred during his period of service.  In 
this regard, the veteran has described two specific 
stressors, namely (1) a truck accident in which he was 
injured and (2) an attack on a hospital while he "manned the 
bunkers."  As previously noted, there are three requirements 
which must be met in order to establish service connection 
for PTSD.  If any one of these requirements is not met, then 
the veteran's claim must fail.  Based on the evidence of 
record, the Board finds that service connection for PTSD 
cannot be granted as the medical evidence taken as a whole 
does not establish a clear diagnosis of PTSD.  If there is no 
clear diagnosis based on the current medical evidence as a 
whole, then the questions of whether there is a verifiable 
in-service stressor and/or whether there is a link between 
current symptomatology and the claimed in-service stressor do 
not need to be reached.  

In addressing the issue of whether there is a clear diagnosis 
of PTSD based on current medical evidence, the Board 
acknowledges that in February 1996 a private psychiatrist 
diagnosed the veteran with PTSD.  According to W. R. Reid, 
M.D., the veteran reported symptomatology to include suicidal 
thoughts with a vague plan of action; severe sleep 
disturbance with recurrent nightmares of Vietnam; poor 
appetite; back pain from an injury he sustained in a truck 
wreck in Vietnam; poor memory and concentration; extreme 
irritability; mood swings with laughing, crying and anger; 
sensitivity to loud noises; dizziness "all the time;" and 
feeling "high all the time."  His wife confirmed this 
symptomatology and indicated that she was bothered by the 
veteran's irritability.  

Dr. Reid noted a letter from the veteran's sister dated in 
February 1996 in which she indicated that the veteran's 
personality was changed completely after his return from 
Vietnam.  According to the sister, prior to service in 
Vietnam the veteran was kind, caring, strong and nurturing; 
however, following his return, he was paranoid, violent, had 
a hair-trigger temper, suffered from religious delusions and 
was directionless.  

According to Dr. Reid, he met with the veteran on 
approximately five occasions.  The veteran usually appeared 
restless and ill at ease.  His speech displayed some flights 
of ideas and loose associations which could make it hard to 
follow his conversation.  Dr. Reid diagnosed the veteran with 
PTSD and concluded that because of the veteran's poor memory 
and concentration, his paranoia, mood swings, irritability 
and inability to organize himself well enough to achieve 
goals and objectives, he was unable to work at gainful 
employment.

Despite Dr. Reid's diagnosis of PTSD, the Board notes that 
the current medical evidence taken as a whole does not 
support a diagnosis of PTSD.  In this regard, the Board notes 
that the claims folder contains many medical opinions that 
differ from that of Dr. Reid.  

In January 1995, the veteran underwent a VA PTSD examination 
at which time his claims file was reviewed.  The veteran 
reported that he was not in actual combat in service and 
described his truck accident therein.  He indicated that he 
never sought psychiatric treatment and he described his 
"religious experiences."  According to the examiner, the 
veteran was extremely paranoid and delusional about one of 
his friends whom he described as the "anti-Christ."  The 
veteran described himself as a prophet.  

The examiner indicated that although the veteran had 
delusions around his wife and some delusions of grandeur 
along with delusions of persecution related to his "anti-
Christ" friend, the veteran did not reveal any specific 
symptoms of PTSD.  The veteran was diagnosed with 
schizophrenia, paranoid type, chronic versus delusional 
disorder, both persecutory and grandiose type; possible major 
depression with psychotic features; and substance abuse 
disorder by history.  The examiner concluded that an in-
service head injury led to a personality disintegration and 
progressive psychotic disorder not otherwise specified 
beginning in June 1969 which was complicated by substance 
abuse or polysubstance abuse.  

Private outpatient treatment records dated in January 1996 
indicated diagnoses of anxiety depression and simple 
schizophrenia.  In March 1996, the veteran underwent a VA 
general medical examination at which time the examiner 
diagnosed the veteran with psychotic depression.  

During a VA psychiatric examination also conducted in March 
1996, the veteran's claims folder was reviewed.  The veteran 
indicated that he currently saw Dr. Reid and took the 
medication Haldol.  He described various dreams ("things 
exploding and creatures chasing me") and "visions" 
(primarily religion-based).  Objective findings revealed that 
thought production was somewhat pressured; memory was fully 
intact; attention and concentration were good; relationship 
to reality was poor; he had multiple delusions with paranoia; 
insight and judgment were poor; affect was anxious; and his 
sleep was decreased.  

The examiner opined that the veteran did not meet the full 
criteria for PTSD.  Specifically, the veteran did not have a 
specific incident that he was reliving in nightmares or 
intrusive thoughts.  According to the examiner, the veteran's 
difficulty stemmed from a psychotic disorder which most 
closely fit the diagnosis of schizophrenia.  Accordingly, the 
veteran was diagnosed with schizophrenia, paranoid type, and 
a history of polysubstance abuse.  Another examination in 
April 1996 by the same VA examiner yielded essentially the 
same findings and conclusion.    

In September 1997, the veteran and his representative 
appeared at a hearing before the undersigned Member of the 
Board to present testimony as to the merits of the veteran's 
claim for PTSD.  At that time, the veteran's representative 
noted the differing opinions of record and requested another 
examination.  The veteran went on to testify as to the merits 
of his claim, to include a discussion of the alleged 
stressors and symptomatology associated with his mental 
disorder.  

Thereafter, the Board requested an additional medical opinion 
from a VHA psychiatrist as to whether the veteran had PTSD 
based on a review of the claims folder in its entirety.  A 
copy of the requested opinion was provided to the veteran's 
representative and the parties were afforded the opportunity 
to submit additional evidence and argument.  In the opinion, 
which was received in September 1998, Robert E. Henry, M.D., 
Chief of Staff of the Psychiatry Service at a VA Medical 
Center, acknowledged that the veteran suffered from severe 
psychopathology at present, to include delusions, apparent 
visual and auditory hallucinations, irritability and 
aggressivity, and depression.  In addition, Dr. Henry 
indicated that due to the nature of the veteran's symptoms 
and their apparent fluctuating presentation it was 
conceivable that there might be minor variance in assigning a 
diagnosis.  

Dr. Henry noted that the veteran was variously diagnosed with 
schizophrenia, delusional disorder, depression with psychotic 
features, drug abuse, schizoid personality disorder, 
schizotypal personality disorder and PTSD.  According to Dr. 
Henry, schizophrenia and delusional disorder have several 
overlapping symptoms and sometimes could be confused.  In 
addition, the features of the aforementioned personality 
disorders could likewise be similar enough that competent 
diagnosticians might opine differently.  Moreover, drug abuse 
might accompany virtually any other psychopathology and might 
itself exhibit some of the same symptoms listed as criteria 
for one of the psychotic disorders.  However, he noted that 
of all the opinions rendered in the care and evaluation of 
the appellant only one private psychiatrist (albeit with a 
master's level colleague working in the same office similarly 
conferring) had given the veteran a diagnosis of PTSD.

Dr. Henry acknowledged that the veteran was influenced by his 
Vietnam experiences as attested to the changed behavior as 
noted by his mother and sister.  However, the psychiatrist 
noted that when one closely examined the contemporaneous 
recorded events a different picture emerged.  Dr. Henry 
referred to the veteran's service medical records which 
indicated that the veteran visited the medical services so 
often for minor complaints prior to his alleged stressors 
that he was noted to have "prob. Acute Anxiety" with a 
normal examination and an evaluation of "abuses ER."  In 
addition, recorded events at the time of his truck accident 
revealed only minor injuries rather than (according to this 
psychiatrist) "the beginnings of gut wrenching agony and 
mental dilapidation."  Moreover, Dr. Henry noted that the 
veteran at separation examination described his health as 
"excellent," and did not put a check mark next to such 
items as "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
"loss of memory or amnesia," or "nervous trouble of any 
sort."  

Dr. Henry went on to note that even later history suggested 
nothing remotely similar to PTSD.  A review of the record 
revealed that the first findings of mental pathology in 1985 
indicated a 12-year history of chronic depression, beginning 
approximately 3 years after the veteran's separation from 
service.  Moreover, in reviewing Dr. Reid's opinion letter, 
Dr. Henry noted that the recorded symptomatology more readily 
suggested a psychotic process, such as schizophrenia, or 
possibly the mental deterioration consistent with prolonged 
drug abuse.  As for Dr. Reid's diagnosis of PTSD, Dr. Henry 
did not find this diagnostic conclusion "credible in light 
of the lack of documentation proximate in time to his 
military service."      

The Board concludes that of the opinions offered, greater 
weight is to be accorded Dr. Henry's findings and conclusions 
for the purpose of adjudicating entitlement to service 
connection for PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, Dr. Henry's opinion was rendered after a 
thorough review of the veteran's service medical records and 
claims file.  There is no similar indication in the record 
that Dr. Reid reviewed this material prior to rendering the 
February 1996 opinion letter, or considered the likelihood 
that the veteran's symptoms represented a psychotic process 
or deterioration consistent with prolonged drug abuse.  In 
addition, there are a number of medical opinions in the 
claims folder that support the conclusion reached by Dr. 
Henry and several of these conclusions were rendered after a 
review of the veteran's claims folder.  

After weighing all the evidence, the Board adopts the VHA 
medical expert's opinion, and in light of the other evidence 
of record, the Board finds that the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
appellant's position.  Wray v. Brown, 7 Vet. App. 488, at 
492-93 (1995).  The physician set out the evidence in his 
opinion and considered the contentions raised by the 
appellant relating his PTSD to service.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994) (Court of Veteran Appeals 
remanded case in which Board relied on an IME opinion which 
failed to discuss evidence supporting appellant's 
contentions).  Dr. Henry noted that the record as a whole did 
not support Dr. Reid's conclusion that the appellant had 
PTSD.

Although the veteran and his family may well believe that he 
has PTSD related to service, as laypersons without medical 
expertise, they are not qualified to address questions which 
require medical training for resolution, such as a diagnosis 
or medical opinion as to etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 494-5 (1992).  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for PTSD.  Where the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

II.  Service Connection for Residuals of a Back Injury

In June 1975, the RO denied service connection for residuals 
of a truck accident.  At that time, the RO noted a July 1969 
in-service truck accident in which the veteran sustained 
injury, to include multiple abrasions to the back.  However, 
the RO denied service connection based on the absence of 
residuals of a back injury during examination of March 1970.  
Thereafter, in August and September 1978, the veteran 
submitted medical evidence pertaining to his current back 
condition.  No action appears to have been taken by the RO.  
In January 1996, the veteran specifically claimed service 
connection for a back injury due to an accident in service.  
In that same month, the RO denied the claim on the basis that 
the veteran had submitted no new and material evidence to 
reopen the claim denied in June 1975.  The veteran then 
submitted additional evidence of a current back condition 
and, in a February 1996 determination, the RO appeared to 
reopen the veteran's claim and to deny it on the merits.  

The Board finds that the original June 1975 rating decision 
essentially was a denial on the basis that the veteran's 
claim was not well grounded (no current diagnosis). Although 
the RO appeared to reopen the claim and deny it on the merits 
in February 1996, the Board finds that the RO essentially 
continued the denial of service connection based on the 
absence of a well-grounded claim (no continuity of 
symptomatology).  Accordingly, the Board finds that the 
essential issue in this case is whether the veteran has 
submitted a well-grounded claim for service connection for 
residuals of a back injury; therefore, the Board will proceed 
to address that issue.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question in any case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

Service medical records reveal that the veteran sustained a 
contusion and abrasion to his back as a result of a truck 
accident in July 1969.  X-rays at the time indicated no 
fracture.  Although the veteran answered "yes" to back 
trouble at the time of his separation, he described his 
overall health as "excellent" and there is no indication 
that any back problems were noted upon separation 
examination. 

In August 1978, the RO received a statement from Logan A. 
Spann, M.D., which indicated that the veteran was seen on one 
occasion for back pain in April 1970 at which time he 
reported that he injured his back during service.  In 
response to a request for additional information, Dr. Spann 
submitted a form filled out in October 1978 which indicated 
that the veteran was seen in April 1970 and "Patient states 
he received back injury while stationed in Viet Nam.  Was 
treated for sacrobumbar [sic] hemorrhage and was given 
excerises [sic] for his back."  In addition, Dr. Spann 
indicated that the veteran was seen for a college examination 
in December 1970.  Dr. Spann noted that the veteran's 
diagnosis was painful sacrolumbar hemorrhage.  
Contemporaneous records from Dr. Spann indicate that the 
veteran was seen on April 1970 with the notation "Ck back . 
. . sacrolumbar hemorrhage.  Exercises for back."  The 
veteran's college examination was noted, but there were no 
findings as to the veteran's back at that time.   

Private medical records reveal that in May 1987 the veteran 
was seen for complaints unrelated to his back, but at that 
time he noted the in-service accident after which he 
developed "water on the back which gradually improved." In 
November 1994, the veteran was seen for complaints of low 
back pain.  Again, he noted the in-service truck accident and 
indicated that his back did not feel right since that time.  
Range of motion of the back was normal, as were deep tendon 
reflexes and straight leg raising, and X-rays were normal 
(indicating some increased lumbosacral angle and narrowing of 
the L5-S1 disk; otherwise unremarkable lumbar spine).  The 
assessment was at the most very mild back pain.  In January 
1996, the veteran complained of low back pain and related 
such pain to a truck falling on him in Vietnam.  No 
abnormalities were noted and no diagnosis regarding the 
veteran's back was made.  

In February 1996, the Battalion Motor Sergeant for the 361 
Signal Battalion to which the veteran was assigned, indicated 
that he recalled the in-service truck accident in which the 
veteran was involved.  According to this individual, the 
veteran was "laid up in the bed for about a week unable to 
walk because of a back injury."  He noted that the medics 
had told the veteran that he could return to his sedentary 
position; however, this was not the case and one could see 
that the veteran was in great pain.  

In March 1996, the veteran appeared for VA examination.  At 
that time, he reported a crush injury to his spine in 1969 
and back pain for the past 25 years.  The veteran walked with 
a limp which he attributed to his back condition.  Clinical 
findings revealed no postural abnormalities or fixed 
deformities.  The musculature of the back was normal and 
range of motion measured with a goniometer was as follows:  
forward flexion, 90 degrees; backward extension, 10 degrees; 
right and left lateral flexion, 40 degrees; and rotation to 
the left and right, 60 degrees.  There was no objective 
evidence of pain on motion.  An X-ray of the lumbar spine 
revealed some disc space narrowing at L5-S1.  The veteran was 
diagnosed with mild chronic back strain.  Additional X-rays 
of the lumbar spine taken in April 1996 revealed a bilateral 
spondylolysis present at the L5 level with associated 
spondylolisthesis and disk space narrowing at the L5-S1 
level.

During the September 1997 hearing before the undersigned 
Member of the Board, the veteran testified that he had back 
pain for which he took Naprosyn.

In sum, the record shows that the veteran sustained a 
contusion and abrasion to his back in July 1969 as the result 
of involvement in a truck accident and that the veteran has a 
current diagnosis of mild chronic back strain.  In addition, 
the record shows that the veteran was seen on possibly one 
occasion in 1970 for complaints of back pain  and was not 
seen for back pain thereafter until November 1994.  None of 
the medical records in the claims folder includes a medical 
opinion that any current back disorder is related in any way 
to an injury sustained during service.  Furthermore, there is 
no evidence that the veteran had a chronic back condition 
during service or that a back condition was observed during 
service and continuity of symptomatology was demonstrated 
thereafter, including competent evidence relating the current 
condition to that symptomatology.

The only evidence in the claims folder that a current back 
condition is related to the back injury sustained during the 
veteran's period of service is the theory presented by the 
veteran himself.  However, the Board notes that it is the 
province of trained health care professionals to enter 
conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Moreover, as noted above, a well-grounded 
claim must be supported by evidence, not a mere allegation.  
See Tirpak, 2 Vet. App. at 611.

Inasmuch as the veteran's claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps, supra ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").  
Furthermore, the Board notes that it is not aware of the 
existence of any relevant evidence which, if obtained, would 
make the claim well grounded.  See McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  



ORDER

Service connection for PTSD is denied.

Service connection for residuals of a back injury is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


